Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 20-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-40
Claims 20-40 are  rejected under 35 U.S.C. 103 as being unpatentable over Parnet et al. (Orthogonality breaking through few-mode optical fiber, Appl. Opt. 55, 2508-2520 (2016); “Parnet”) in view of Huang et al. (Mode division multiplexing using an orbital angular momentum mode sorter and MIMO-DSP over a graded-index few-mode optical fibre. Scientific Reports. 2015; “Huang”),  further in view of Rong et al. (In-fiber quasi-Michelson interferometer with a core–cladding-mode fiber end-face mirror, Appl. Opt. 52, 1441-1447 (2013); “Rong”) and further in view of Li et al. (Few-mode fiber based optical sensors, Optics Express, V 23, N. 2, 2015, p. 1139; “Li”).
Regarding claim 20, Parnet discloses  in figures 11 and 12 collecting light from samples by few-mode optical fiber imaging in which polarization orthogonality is preserved after propagation in the FMF in both transmission and detection modes.  Parnet, Abstract and p. 2513 (“orthogonality can be preserved in a two-mode fiber when the beam is entirely collected by the PD, accounting for spatial orthogonality between the modes coupled in the waveguide”). Parnet further discloses colleting light from samples. Parnet. 4. Reflection Experiments (“Looking toward endoscopy applications, where a flexible probe fiber enables investigation in vivo in situ, the waveguide must carry the light to the inner zones of the body and, after interaction with the tissues, propagate it back to the detection system. Commercial endoscopes or microendoscopes have a probe termination in close vicinity to the sample when imaging the internal body. To gauge the applicability of the DSOB approach for endoscopy, it is thus important that we characterize the preservation of orthogonality in a reflection configuration involving a few mode fiber. In this issue, we compare the behavior of DSOB sensing through SM and two-mode fibers. For that purpose, measurements have been realized in reflection and with a fiber directed on a nondepolarizing material to retrieve a signal without measuring a break of the orthogonality due to the sample.”).
Further regarding claim 20, Parnet does not explicitly disclose using a spatial mode .all few mode fiber limitations except a spatial mode extractor.
However, Huang discloses in figure 1 and related text a OAM sorter.  Huang, fig. 3 and p. 4 (“Intensity profiles at the output of the few-mode optical fibre when the OAM modes are coupled at its input, one at a time, are shown in Fig. 3(a4)–(c4). Note, the intensity profiles have a null point at their centre, qualitatively indicating that mode coupling between the LP01 and LP11 mode groups is negligible.”).
Huang, Figure 1.

    PNG
    media_image1.png
    621
    1014
    media_image1.png
    Greyscale



Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Parnet to use a   spatial mode extractor because the resulting configuration would facilitate transmitting information over the few mode fiber.  Huang, p. 5.
Further regarding claim 20, Parnet in few of Huang does not explicitly disclose an interferometric optical receiver.
However,  Rong discloses in figure 1 and Abstract: “An in-fiber quasi-Michelson interferometer working on reflection is proposed and experimentally demonstrated. The device consists of a short section of multimode fiber (MMF) followed by a single-mode fiber (SMF) whose end face is terminated by a thick silver film. The MMF excites cladding modes into downstream SMF via the mismatched-core splicing interface. The core–cladding modes are reflected back by the silver film and recoupled to the core of lead-in SMF through the MMF. A well-defined interference pattern is obtained as the result of core–cladding mode interference.”
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Parnet in view of Huang to include interferometric optical receiving in a few-mode optical fiber measurement instrument comprising: a) a few-mode optical fiber configured to collect light at an input from a sample positioned near its distal end, the few-mode optical fiber configured to support at least two spatial modes with near field spatial profiles that are substantially distinct such that the light collected in the at least two spatial modes from the sample includes optical information about the sample, and configured to propagate the light collected in the at least two spatial modes collected from the sample to a spatial mode extractor optically coupled to a proximal end of the few-mode fiber where the propagation is such that each of the at least two optical spatial modes can be extracted; b) the spatial mode extractor configured to extract the light collected in the at least two spatial modes and then to produce light in at least two individual modes that preserves the included spatial information about the sample and that conveys the light in the at least two individual modes to an interferometric optical receiver; and c) a measurement subsystem comprising the interferometric optical receiver, the interferometric optical receiver configured to interferometrically detect the light in the at least two individual modes extracted by the spatial mode extractor, the measurement subsystem processing the detected light in the at least two individual modes to produce information about optical properties of the sample because the resulting configuration would facilitate interferometer sensors that use intermodal interference between spatial modes in a few mode fiber.  Li, figs. 1 and 2, and related text.
Regarding independent claim 40,   it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Parnet in view of Huang, further in view of Rong, and further in view of Li’s instrument, as applied in the rejection of claim 20, to define a  few-mode fiber optical measurement system comprising: a) an optical source that generates source light; b) an endoscope body comprising a few-mode optical fiber that is optically coupled to the optical source, the few-mode optical fiber transmitting the source light to a sample and coupling backscattered light from the sample in a low-order mode and a higher-order mode to a mode selective coupler; c) the mode selective coupler extracting light in the low-order mode and the higher-order mode to produce light in two individual light modes and conveying the two individual light modes to an interferometric optical receiver; and d) the interferometric optical receiver comprising a first interferometric optical receiver optically coupled to the mode selective coupler and optically coupled to the optical source and configured to detect one of the two individual light modes and a second interferometric optical receiver optically coupled to the mode selective coupler and optically coupled to the optical source and configured to detect the other of the two individual light modes, the optical receiver further configured to process the interferometrically detected two individual light modes, thereby achieving multi-modal spatial detection such that information about the sample's optical properties is produced; because the resulting system  would facilitate transmitting information over the few mode fiber,  Huang, p. 5, during biomedical diagnosis.  Parnet, Abstract.
Regarding claims 21-34  and 36- 39, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Parnet in view of Huang, further in view of Rong, and further in view of Li to comprise:
21. The few-mode fiber measurement instrument of claim 20 wherein the few-mode fiber is further configured to support at least three spatial modes, the spatial mode extractor is further configured to extract light collected in a third spatial mode to produce light in a third individual mode, and the optical receiver is further configured to detect light in the third individual mode.
22. The few-mode fiber measurement instrument of claim 20 wherein the measurement subsystem further comprises an optical source that generates source light at an output that is optically coupled to the input of the few-mode fiber such that the source light is conveyed to the distal end of the few-mode fiber to illuminate the sample.
23. The few-mode fiber measurement instrument of claim 22 wherein the optical source comprises a swept source laser.
24. The few-mode fiber measurement instrument of claim 22 wherein the optical course comprises a widely tunable optical source.
25. The few-mode fiber measurement instrument of claim 22 wherein the optical source conveys the source light to the distal end of the few-mode fiber in one spatial mode.
26. The few-mode fiber measurement instrument of claim 25 wherein the one spatial mode is a low-order circularly symmetric spatial mode.
27. The few-mode fiber measurement instrument of claim 22 wherein the source conveys light to the distal end of the few-mode fiber in more than one spatial mode.
28. The few-mode fiber measurement instrument of claim 20 wherein the light collected in the at least two optical spatial modes from the sample near the distal end of the few-mode fiber comprises light collected in a low-order mode and collected in a higher-order mode.
29. The few-mode fiber measurement instrument of claim 20 wherein the light collected in the at least two optical spatial modes from the sample near the distal end of the few-mode fiber comprises light collected in a linearly polarized mode.
30. The few-mode fiber measurement instrument of claim 20 wherein the light collected in the at least two optical spatial modes from the sample near the distal end of the few-mode fiber comprises light collected in an orbital angular momentum mode.
31. The few-mode fiber measurement instrument of claim 20 wherein the light collected in the at least two optical spatial modes from the sample at the distal end of the few-mode fiber comprises light collected in at least two distinct polarization modes.
32. The few-mode fiber measurement instrument of claim 20 wherein at least one of the at least two spatial modes having a near field spatial profile comprises a near field spatial profile having a null intensity on-axis at a beam waist within the sample.
33. The few-mode fiber measurement instrument of claim 20 wherein the produced information about optical properties of the sample comprises at least one of axial optical profile information, contrast imaging information, longitudinal optical property information, OCT information, image information, fluorescence information, time-domain information, or spectroscopy information.
36. The few-mode fiber measurement instrument of claim 20 wherein the optical receiver comprises a dual-polarization optical coherent tomography receiver.  Parnet, Abstract.
37. The few-mode fiber measurement instrument of claim 20 wherein the spatial mode extractor comprises at least one of a mode selective coupler, a grating device or a spatial light modulator . 
38. The few-mode fiber measurement instrument of claim 20 wherein the few-mode fiber is housed in an endoscope.
39. The few-mode fiber measurement instrument of claim 20 wherein at least one of the spatial mode extractor and the optical receiver is formed in a photonic integrated circuit. 
because the resulting configurations would facilitate biomedical diagnosis.  Parnet, Abstract.

Regarding claims 34 and 35,   it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Parnet in view of Huang, further in view of Rong, and further in view of Li to comprise:
34. The few-mode fiber measurement instrument of claim 20 wherein the measurement subsystem comprises at least one of a spectral domain optical coherence tomography (OCT) receiver, a time domain OCT receiver, a confocal receiver, a fluorescence receiver or a Raman receiver.
35. The few-mode fiber measurement instrument of claim 20 wherein the measurement subsystem comprises a swept-source optical coherent tomography (SS-OCT) measurement subsystem. 
because the resulting configurations would facilitate biomedical diagnosis.  Parnet, Abstract.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883